Name: 2013/620/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the Fuel Cells and Hydrogen Joint Undertaking for the financial year 2011
 Type: Decision
 Subject Matter: budget;  energy policy;  EU finance;  business classification
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/351 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the Fuel Cells and Hydrogen Joint Undertaking for the financial year 2011 (2013/620/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Fuel Cells and Hydrogen Joint Undertaking for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Fuel Cells and Hydrogen Joint Undertaking for the financial year 2011, together with the replies of the Joint Undertaking (1),  having regard to the Councils recommendation of 12 February 2013 (05755/2013  C7-0040/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 521/2008 of 30 May 2008 setting up the Fuel Cells and Hydrogen Joint Undertaking (4), and in particular Article 11(4) thereof,  having regard to Council Regulation (EU) No 1183/2011 of 14 November 2011 amending Regulation (EC) No 521/2008 setting up the Fuel Cells and Hydrogen Joint Undertaking (5),  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0084/2013), 1. Grants the Executive Director of the Fuel Cells and Hydrogen Joint Undertaking discharge in respect of the implementation of the Joint Undertakings budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the Fuel Cells and Hydrogen Joint Undertaking, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 6, 10.1.2013, p. 56. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 153, 12.6.2008, p. 1. (5) OJ L 302, 19.11.2011, p. 3. (6) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the Fuel Cells and Hydrogen Joint Undertaking for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Fuel Cells and Hydrogen Joint Undertaking for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the Fuel Cells and Hydrogen Joint Undertaking for the financial year 2011, together with the replies of the Joint Undertaking (1),  having regard to the Councils recommendation of 12 February 2013 (05755/2013  C7-0040/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 521/2008 of 30 May 2008 setting up the Fuel Cells and Hydrogen Joint Undertaking (4), and in particular Article 11(4) thereof,  having regard to Council Regulation (EU) No 1183/2011 of 14 November 2011 amending Regulation (EC) No 521/2008 setting up the Fuel Cells and Hydrogen Joint Undertaking (5),  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0084/2013), A. whereas the Fuel Cells and Hydrogen Joint Undertaking (the Joint Undertaking) was set up in May 2008 as public-private partnership by Regulation (EC) No 521/2008 for a period until 31 December 2017 to focus on developing market applications and hence facilitating additional industrial efforts towards a rapid deployment of fuel cells and hydrogen technologies, B. whereas Regulation (EC) No 521/2008 was amended by Regulation (EU) No 1183/2011, C. whereas the Joint Undertaking enjoyed financial autonomy only from November 2010, and in 2011 established its first annual financial statements for a complete financial year, D. whereas the Members of the Joint Undertaking are the Union, represented by the Commission, the New Energy World Industry Grouping (NEW-IG) and the Research community (N.ERGHY), E. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the Joint Undertaking for the financial year 2011 are reliable, F. whereas the Court of Auditors delivered a qualified opinion on the legality and the regularity of the transactions underlying the Joint Undertakings accounts, G. whereas the maximum contribution for the entire period from the Union to the Joint Undertaking is EUR 470 000 000 to be paid from the budget of the Seventh Research Framework Programme, of which the proportion earmarked for running costs must not exceed EUR 20 000 000, Budget and financial management 1. Welcomes the fact that the Court of Auditors states that in its annual accounts of 2011 the Joint Undertaking fairly present, in all material respects, its financial position as of 31 December 2011 and the results of its operations and its cash flows for the year then ended, in accordance with the provisions of its Financial Rules; 2. Is concerned that the Joint Undertakings annual accounts received a qualified opinion from the Court of Auditors on the legality and the regularity of the transactions underlying those accounts on the grounds that eight out of 12 ex post audits, as defined in the ex post audit strategy adopted by the Joint Undertaking Governing Board in January 2011, were completed as of September 2012, covering EUR 4 800 000 (27 % of all cost claims received by the Joint Undertaking in 2011), of which two detected significant errors, of which the larger (EUR 764 000) was corrected the following year; 3. Notes that except for the matters described in the two audits, the transactions underlying the annual accounts of the Joint Undertaking for the year 2011 are, in all material respects, legal and regular; 4. Notes, furthermore, that the 2011 Joint Undertakings final budget included commitment and payment appropriations amounting to EUR 117 000 000 and EUR 60 000 000 respectively and the utilisation rates for the available commitment and payment appropriations were 99,8 % and 87,9 % respectively; takes note that an amount of EUR 112 000 000 representing commitment appropriations available for operational activities (Title III of the budget) was implemented through a global commitment relating to the 2011 call for proposals; 5. Notes with concern that the budgetary procedure outlined in the Joint Undertakings Financial Rules was not followed as the derogation granted by the Commission to enter cancelled appropriations in the estimates of revenue and expenses for the following three years was misinterpreted; notes that as a consequence of the Joint Undertakings interpretation of the budgetary procedure, the budgetary outturn of the year 2011 is incorrect as EUR 6 300 000 in payment appropriations carried over from 2011 to 2012 were not included in the calculation and the budgetary outturn account for 2010 does not reflect the EUR 3 300 000 in payment appropriations carried over from 2010 to 2011; 6. Is concerned that unused global commitments from 2010 amounting to EUR 10 400 000 and with a final date of implementation at 31 December 2011, were not decommitted by the end of 2011 but were decommited in January 2012; 7. Acknowledges that the calls for proposals organised in 2008, 2009 and 2010 resulted in signed grant agreements totalling EUR 183 400 000, and in 2011 a fourth call for proposals was launched amounting to EUR 111 600 000, which represents 41 % and 25 % respectively of the maximum Union contribution to the Joint Undertaking for research activities; further notes that in January 2012 a fifth call for proposals was launched amounting to EUR 79 000 000, a further 18 % of the maximum Union contribution; notes the progress in budget implementation; Supervisory and control systems 8. Notes that at the end of 2011, the underlying business processes had been validated by the Accounting Officer as required by the Joint Undertakings Financial Rules with a certain number of weaknesses being identified; notes that an action plan has been defined by the Joint Undertaking to address those weaknesses identified and that according to the Joint Undertaking, most of the actions are implemented; Annual assessment of the level of the in-kind contribution 9. Welcomes the fact that the method for evaluating the level of the in-kind contribution has been finalised and was jointly assessed by the Commissions Internal Audit Service (IAS) and the Joint Undertakings Internal Audit Capability (IAC) in April 2012; 10. Takes duly note that the aggregated level of in-kind contributions validated by the Authorising Officer as at 8 February 2012 was EUR 347 600 000 and the assessment report concluded that this amount should be reduced by EUR 930 000 since certain participants had presented their budgeted costs on the basis of a 60 % flat rate system for the calculation of indirect costs instead of the 20 % flat rate applicable to the Joint Undertaking; notes that this correction was made; Treasury management 11. Highlights the fact that at the end of December 2011, the balance on the Joint Undertakings bank account was EUR 9 200 000 and between the months of August 2011 and December 2011, the Joint Undertakings cash balance ranged between approximately EUR 30 000 000 and EUR 60 000 000; urges the Joint Undertaking to implement, together with the Commission, all the necessary measures to minimise the cash balances held on account to the levels that are required within the limits provided in the financing agreements with the Commission; Other management matters 12. Acknowledges that during 2011, the Joint Undertaking set up a Business Continuity Plan and made progress on the formalisation of the IT security policies with the Business Continuity plan including a disaster recovery plan adopted by on June 2012; 13. Takes note that the Financial Rules of the Joint Undertaking have not yet been amended to include the provision referring to the powers of the Commissions Internal Auditor; notes however that the respective roles of the IAS and of the IAC were defined and approved by the Governing Board in March 2011; 14. Welcomes the fact that the Host State Agreement between the Joint Undertaking and the Belgian authorities concerning office accommodation, privileges and immunities and other support to be provided was signed on 3 February 2012; Other issues 15. Reiterates its invitation for the Court of Auditors to provide, within a reasonable deadline, a special report to Parliament on common issues which occur due to the nature of the joint undertakings, and which should be addressed by the joint undertakings together with their partners in order to ensure their added value and efficient execution of Union research, technological development and demonstration programmes; notes, furthermore, that that report should include an assessment of the effectiveness of the joint undertakings establishment and structure. (1) OJ C 6, 10.1.2013, p. 56. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 153, 12.6.2008, p. 1. (5) OJ L 302, 19.11.2011, p. 3. (6) OJ L 357, 31.12.2002, p. 72.